EXHIBIT 99.2 Consolidated Report to the Financial Community SecondQuarter 2007 (Released August 7, 2007) (Unaudited) HIGHLIGHTS After-Tax EPS Variance Analysis 2nd Qtr. 2Q 2006 Basic EPS – GAAP Basis $ 0.92 ▪ Normalized non-GAAP* earnings, excluding special items, were $1.13 Special Items – 2006 0.03 per share for the second quarter of 2007, compared with $0.95 per 2Q 2006 Normalized Earnings – Non-GAAP Basis* $ 0.95 sharefor the second quarter of 2006.GAAP earnings for the second Distribution Deliveries 0.04 quarter of 2007 were $1.11 per share compared with $0.92 per share Met-Ed and Penelec Distribution Rate Decrease (0.05 ) in the prior year. Generation Revenues 0.25 Purchased Power (0.09 ) Deferred Transmission Costs – PA (1Q06) (0.05 ) 2Q2007 Results vs. 2Q 2006 Pensions and Other Post-retirement Benefits 0.06 Depreciation (0.03 ) ▪ Electric distribution deliveries increased 4%, primarily due to higher General Taxes (0.03 ) weather-related usage. Residential and commercial deliveries Investment Income – NDT and COLI 0.05 increased 9% and 5%, respectively, while industrial deliveries were Financing Costs (0.05 ) flat. Higher distribution deliveries increased earnings by $0.04 per Reduced Common Shares 0.07 share, excluding the impact of a $0.05 per share earnings reduction Other 0.01 resulting from the distribution rate decrease at Metropolitan Edison 2Q 2007 Normalized Earnings – Non-GAAP Basis* $ 1.13 Company (Met-Ed) and Pennsylvania Electric Company (Penelec), Special Items - 2007 (0.02 ) effective January 11, 2007. 2Q 2007 Basic EPS – GAAP Basis $ 1.11 ▪ Total electric generation sales increased 3%, as an increase of 1.1 million MWh or 5% in retail generation sales was partially offset by a0.2 million MWh or 3% reduction in wholesale sales.Generation revenues, excluding power sourced from third-party auction suppliersfor our Jersey Central Power & Light Company (JCP&L) and Pennsylvania Power Company (Penn Power) customers, increased earnings by $0.25 per share.This increase was attributable to higher generation sales as well as higher retail and wholesale prices. ▪ Higher purchased power expense, excluding JCP&L and Penn Power purchases from third-party auction suppliers, reduced earnings by $0.09 per share primarily due to higher market prices compared to the same period last year. ▪ The deferral of incremental first quarter 2006 Met-Ed and Penelec transmission charges in the second quarter of 2006 caused a comparative reduction in second quarter 2007 earnings by $0.05 per share.The companies were authorized by the Pennsylvania Public Utility Commission in May 2006 to defer these charges, retroactive to the beginning of the year.Thus, results for the second quarter of 2006 included the deferrals that were applicable to the first quarter of 2006. ▪ Reduced pension and other post-retirement benefit costs increased earnings by $0.06 per share mainly due to retiree health care design changes and the impact of the $300 million voluntary contribution to the pension plan made in January 2007. ▪ Incremental property additions increased depreciation by $0.03 per share. ▪ Higher general taxes reduced earnings by $0.03 per share primarily due to increased property tax payments, Pennsylvania gross receipts taxes, and Ohio kilowatt-hour taxes. ▪ Investment income related to nuclear decommissioning trusts and corporate-owned life insurance increased earnings by $0.05 per share. ▪ Increased financing costs lowered earnings by $0.05 per share, primarily attributable to higher short-term borrowing levels related largely to the temporary funding of the accelerated share repurchase programs and the recent pension plan contribution. ▪ The reduction in shares outstanding due to the accelerated repurchases of 10.6 million and14.4 million common shares in August 2006 and March 2007, respectively, enhanced earnings by $0.07 per share. ▪ During the quarter, a $0.02 per share reduction in earnings was recognized fromimpairment of securities held in trust for future nuclear decommissioning activities. 2007 Earnings Guidance ▪ Normalized non-GAAP earnings guidance for 2007, excluding special items, remains at $4.05 to $4.25 per share.Year-to-date normalized non-GAAP earnings now stand at $2.01 per share.Earnings for the remainder of the year, exclusive of any special items, are expected to be allocated approximately 56% to the third quarter and 44% to the fourth quarter. *
